DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/14/2021 has been entered.  The amendment canceled claims 2 and 5.  Claims 1, 3, 4, and 6-10 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 06/14/2021.
Allowable Subject Matter
Claims 1, 3, 4, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, the combination of Paul Louis Sudre and Steven S. Yook discloses all the limitations of respective claims 1 and 9 (as set forth in the non-final office action), except the added limitation “and there are at least two zones provided with the slanted seam loops, the seam loops in one zone differ from the seam loops in the other zone regarding their slanting direction and/or their angle of slant.”  
In a related field of art, the closest prior art Samuel H. Herring (USP 6267150 B1) teaches on Col. 1, Summary section lines 50-58:  “A seam zone exists at each end of the fabric between the respective seam loops and the last thread of the transverse thread system. At least one additional transverse thread is interwoven in at least one seam zone with the longitudinal thread system in a repeated pattern of over at least three adjacent paper side longitudinal threads, between at least one pair of threads, under at least one machine side longitudinal thread, and between another pair of threads.”
However, the prior art either taken alone or in combination fails to teach, disclose, or suggest two zones provided with the slanted seam loops, the seam loops in one zone differ from the seam loops in the other zone regarding their slanting direction and/or their angle of slant.

Regarding claims 3, 4, and 6-8, the claims depend from claim 1, therefore allowed for the same reasons as applied above.

Regarding claim 10, this claim depends from claim 9, therefore allowed for the same reasons as applied above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on June 14, 2021, with respect to the pending claims have been fully considered are persuasive.  
In view of the arguments and amendment to the claims, the rejections under 35 U.S.C. 112, second paragraph, set forth previously have been withdrawn. All remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 over to Paul Louis Sudre (WO 8912717 A1) in view of Steven S. Yook (USP 5939176 A), and further in view of Alan L. Billings (USP 6,880,583 B2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748